J-S26010-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: M.A.M., A MINOR                  IN THE SUPERIOR COURT OF
                                                           PENNSYLVANIA




APPEAL OF: M.A.M., A MINOR

                                                         No. 1539 MDA 2014


              Appeal from the Dispositional Order August 13, 2014
               In the Court of Common Pleas of Lancaster County
              Juvenile Division at No(s): CP-36-JV-0000695-2013


BEFORE: OTT, J., WECHT, J., and JENKINS, J.

MEMORANDUM BY OTT, J.:                                     FILED JUNE 30, 2015

        M.A.M., a minor,1 appeals from the dispositional order entered August

13, 2014, by the Lancaster County Court of Common Pleas, Juvenile

Division. The juvenile court adjudicated M.A.M. delinquent on the charge of

arson (endangering persons),2 and entered a dispositional order placing him

on probation in the custody of his mother, directing him to receive individual

and family counseling, as well as drug and alcohol services, and to complete

30 hours of community service.                 On appeal, M.A.M. challenges the

sufficiency of the evidence supporting his adjudication.        For the reasons

below, we affirm.
____________________________________________


1
    M.A.M. was born in May of 1997.
2
    18 Pa.C.S. § 3301(a)(1).
J-S26010-15



      The facts underlying M.A.M.’s adjudication were aptly summarized by

the juvenile court as follows:

            On the evening of November 12, 2013, [M.A.M’s] mother,
      [“Mother”] demanded that he take a drug test.            [Mother]
      suspected that [M.A.M.] was using marijuana. This request
      sparked an argument between [M.A.M.] and [Mother] in the
      kitchen of the residence. The argument concluded with [M.A.M.]
      throwing his bowl of food off the kitchen table, leaving his
      Mother and stepfather, [“Stepfather”], to clean the kitchen floor.

             M.A.M. went directly to his room and retrieved two items:
      a white lighter and a key used to access the residence’s garage.
      [M.A.M.] left his room, exited the residence through the front
      door, and used his house key to enter the garage where he
      retrieved a filled red gas can. [M.A.M.] then returned to the
      front porch where he doused gasoline on a series of hay bales
      positioned alongside the front door and under the overhang of
      the front porch. Covered in gasoline, [M.A.M.] lit the hay bales
      on fire using his lighter and knocked on the front window or door
      to get his mother’s attention. [M.A.M.] then ran away from the
      house, looked back to see the fire spreading, and then left the
      scene.

            Hearing the knock, [Mother] approached the front windows
      and found the hay bales covered in flames. She yelled for
      [Stepfather] to call 911. Before the Fire Company and police
      department arrived, [Mother] used a garden hose to extinguish
      the flames on the hay bales. Police examined the scene and
      observed smoke and blackened soot around the front entrance of
      the home and charred hay bales strewn across the front porch.
      While the police were still examining the scene of the fire
      [M.A.M.] returned home. After engaging [M.A.M.] in discussion,
      the police conducted a search of his person which produced a
      white lighter. [M.A.M.] was taken into custody where, while in
      the presence of his parents, he confessed to setting the fire and
      provided a written admission detailing the same.        [M.A.M.]
      stated that he set the fire out of anger to spite his mother for
      requesting that he take a drug test.

Juvenile Court Opinion, 11/6/2014, 2-3 (record citations omitted).




                                    -2-
J-S26010-15



       On November 15, 2013, a juvenile petition was filed against M.A.M.,

charging him with arson (endangering persons), and an adjudication hearing

was held on April 17, 2014. At the conclusion of the hearing, the juvenile

court found, beyond a reasonable doubt, that M.A.M. had committed the act

of arson. On August 13, 2014, M.A.M. appeared for a dispositional hearing.

At that time, the juvenile court adjudicated him delinquent on the charge of

arson (endangering persons) and placed him on probation in the custody of

Mother. Additionally, the court directed M.A.M. participate in individual and

family counseling, receive drug and alcohol services, and complete 30 hours

of community service. This timely appeal followed.3

       M.A.M.’s sole issue on appeal challenges the sufficiency of the

evidence supporting his adjudication.            As with any sufficiency claim, our

review of an adjudication of delinquency is well-settled:

       When considering a challenge to the sufficiency of the evidence
       following an adjudication of delinquency, we must review the
       entire record and view the evidence in the light most favorable
       to the Commonwealth.

       In determining whether the Commonwealth presented sufficient
       evidence to meet its burden of proof, the test to be applied is
       whether, viewing the evidence in the light most favorable to the
       Commonwealth, and drawing all reasonable inferences
       therefrom, there is sufficient evidence to find every element of
____________________________________________


3
  On September 16, 2014, the juvenile court directed M.A.M. to file a concise
statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).
M.A.M. complied with the court’s order, and filed a concise statement on
October 3, 2014.




                                           -3-
J-S26010-15


      the crime charged. The Commonwealth may sustain its burden
      of proving every element of the crime beyond a reasonable
      doubt by wholly circumstantial evidence.

      The facts and circumstances established by the Commonwealth
      need not be absolutely incompatible with a defendant’s
      innocence. Questions of doubt are for the hearing judge, unless
      the evidence is so weak that, as a matter of law, no probability
      of fact can be drawn from the combined circumstances
      established by the Commonwealth.

In re V.C., 66 A.3d 341, 348-349 (Pa. Super. 2013) (quotation omitted),

appeal denied, 80 A.3d 778 (Pa. 2013).

      M.A.M. was adjudicated delinquent on the charge of arson. Arson is

defined, in relevant part, as follows:

      (a) Arson endangering persons.

        (1) A person commits a felony of the first degree if he
        intentionally starts a fire … whether on his own property or
        on that of another, and if:

           (i) he thereby recklessly places another person in
           danger of death or bodily injury, including but not
           limited to a firefighter, police officer or other person
           actively engaged in fighting the fire; or

18 Pa.C.S. § 3301(a)(1)(i).

      Furthermore, with respect to subsection (a)(1)(i):

      A person acts recklessly with respect to a material element of an
      offense when he consciously disregards a substantial and
      unjustifiable risk that the material element exists or will result
      from his conduct. The risk must be of such a nature and degree
      that, considering the nature and intent of the actor’s conduct
      and the circumstances known to him, its disregard involves a
      gross deviation from the standard of conduct that a reasonable
      person would observe in the actor's situation.

18 Pa.C.S. § 302(b)(3).



                                         -4-
J-S26010-15



      Here, M.A.M. concedes the evidence established he intentionally set

fire to decorative hay bales on his front porch.      See M.A.M.’s Brief at 12.

However, he argues the evidence was insufficient to demonstrate that he

consciously disregarded a substantial risk that a person would be injured or

killed by his actions.   With regard to the risk of injury, M.A.M. notes the

“decorative hay bales [were] located several feet away from the home on a

concrete porch[.]”   Id. at 14. Moreover, he emphasizes that after setting

the fire, he “knocked on the door to get his mother’s attention,” and his

mother was then able to extinguish the fire in a very short time with a

garden hose. Id. M.A.M. asserts “[t]he smoke was the result of the mere

minutes it took to extinguish the fire[.]” Id. at 15. Furthermore, he states

no one was injured as a result.

      The juvenile court found the evidence was sufficient to support

M.A.M.’s adjudication of arson (endangering persons) under subsection

(a)(1)(i), that is, M.A.M. recklessly placed his mother and stepfather in

danger of bodily injury when he intentionally set a fire on the porch of his

house. The court explained its decision as follows:

            [M.A.M.] acted recklessly by setting flammable materials
      on fire, using a fire accelerant, and leaving the front porch
      ablaze and unattended despite the spreading fire. [M.A.M.]
      admitted that he poured gasoline on at least three hay bales and
      then lit the hay bales on fire. Despite the burning hay bales on
      the front porch, and risk of damage to the residence or its
      inhabitants, [M.A.M.] left the fire unattended. [M.A.M.] did so
      despite knowing a garden hose was nearby.            As [M.A.M.]
      admitted, setting the fire was an act he had contemplated
      several times before[,] following arguments with his mother, and


                                     -5-
J-S26010-15


       on this occasion he started the fire “to get back at [his] mom.”
       Finally, [M.A.M.] acted recklessly in that he appreciated the risk
       that the fire posed yet consciously disregarded the potential
       consequences. [M.A.M.] stated that after leaving the scene, he
       looked back to see that the fire was “spreading, thought about
       going back, but decided not to.” The totality of [M.A.M.’s]
       actions in setting flammable materials on fire, using an
       accelerant, abandoning the fire, and consciously disregarding the
       risk of it spreading, all demonstrate that [M.A.M.] acted
       recklessly.

             Finally, the Commonwealth presented sufficient evidence
       to show that [M.A.M.] placed his parents in danger of death or
       bodily injury by setting fire to the hay bales located on the
       residence’s front porch.      For purposes of 18 Pa.C.S. §
       3301(a)(1)(i), persons at risk of danger of death or bodily injury
       include, but are not limited to “a firefighter, police officer or
       other person actively engaged in fighting the fire.” [M.A.M.’s]
       parents were engaged in fighting the fire he started. The
       parent’s reaction to the fire and damage the fire caused
       demonstrate the risk of death and bodily injury that the fire
       posed.

              Initially, the Court notes that [M.A.M.] chose to use an
       accelerant, gasoline, to set fire to the hay bales. The use of an
       accelerant provided a heightened risk to the potency of the fire
       and the potential damage it could have caused. Once lit, the
       parents’ reaction to discovering the fire on the front porch was
       telling. In response to seeing the hay bales, [Mother] yelled for
       her husband to call 911. On the 911 audio tape of [Stepfather,]
       the Court observed an individual coughing and alarm in
       [Stepfather’s] voice.[4] In review of the crime scene, Officer
____________________________________________


4
  The 911 audiotape is not included in the certified record before this Court.
“Our law is unequivocal that the responsibility rests upon the appellant to
ensure that the record certified on appeal is complete in the sense that it
contains all of the materials necessary for the reviewing court to perform its
duty.” Commonwealth v. B.D.G., 959 A.2d 362, 372 (Pa. Super. 2008)
(en banc) (citation omitted). Here, M.A.M. filed a motion in the juvenile
court seeking supplementation of the record with Commonwealth’s Exhibits
2 through 6, and 9, pursuant to Pa.R.A.P. 1926. However, he did not ask
the court to supplement the record with Commonwealth’s Exhibit 1, which
(Footnote Continued Next Page)


                                           -6-
J-S26010-15


      Thomas J. Ziegler testified that he observed blackened soot
      inside and outside of the front door, and a heavy presence of
      smoke within the household. Given the use of an accelerant, the
      parent’s reaction, and the Officer’s observations of the crime
      scene, the evidence shows that the fire [M.A.M.] started placed
      his parents in danger of death, and at a minimum, bodily injury.
      Moreover, although [M.A.M.’s] parents later extinguished the
      fire, and no injuries were reported, the fact that no individual
      sustained an injury does not negate the above-stated evidence
      that [M.A.M.’s] parents were placed in danger of death or bodily
      injury.

            This Court is satisfied that the Commonwealth met the
      requirements for arson endangering persons under 18 Pa.C.S.
      § 3101(a)(1) beyond a reasonable doubt.

Juvenile Court Opinion, 11/6/2014, at 6-7 (record citations omitted).

      Viewing the evidence, including M.A.M.’s statement to police, in a light

most favorable to the Commonwealth, as verdict winner, we conclude the

record amply supports the findings of the juvenile court.        Here, M.A.M.

intentionally set fire to hay bales located on the front porch of his home, and

used an accelerant to ensure the fire would start.       In doing so, M.A.M.

recklessly placed his parents, who were inside the home at the time, in

danger of bodily injury.5 Although the fire was contained to the front porch

                       _______________________
(Footnote Continued)

was the 911 recording. See N.T., 4/17/2014, at 5; Motion to Correct Record
Pursuant to Pennsylvania Rule of Appellate Procedure 1926, 12/5/2014.
Accordingly, any dispute M.A.M. may have with the court’s characterization
of the 911 call is waived.
5
  We note the statute does not require proof that a person was actually
injured as a result of the fire, nor does it require a person was in danger of
serious bodily injury. See 18 Pa.C.S. § 3301(a)(1)(i).




                                            -7-
J-S26010-15



of the home and extinguished within a few minutes, Officer Ziegler, who was

first on the scene, testified it was “very smokey (sic) and there was some

soot around the inside and outside of the front door.” N.T., 4/17/2014, at

35.    Furthermore, as the juvenile court noted, M.A.M. admitted in his

statement to police that he saw the fire spreading, “thought about going

back, but [] decided not to.”          Id. at 29.   This admission evidenced his

reckless disregard for the safety of his parents either inside the home, or in

their attempt to extinguish the fire outside the home. Accordingly, we find

the evidence was sufficient to support M.A.M.’s adjudication of arson under

Section 3301(a)(1)(i).6




____________________________________________


6
  We note that M.A.M. also argues the evidence was insufficient to support
his adjudication under subsection (a)(1)(ii), which provides that a person is
guilty of arson if he intentionally starts a fire “with the purpose of destroying
or damaging an inhabited building or occupied structure of another.” 18
Pa.C.S. § 3301(a)(1)(ii). M.A.M. asserts the evidence did not support a
finding that he intended to destroy or damage his home. M.A.M.’s Brief at
15-16. However, we conclude this argument is moot. To support an
adjudication of arson (endangering persons), the Commonwealth was
required to demonstrate either that M.A.M. recklessly placed another in
danger of bodily injury or he intended to destroy or damage his home. See
18 Pa.C.S. § 3301(a)(1). Because we agree the Commonwealth established
the former, we need not address M.A.M.’s argument regarding the latter.




                                           -8-
J-S26010-15



     Dispositional order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/30/2015




                                     -9-